Citation Nr: 0411722	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for angular deformity 
of the left radius and ulnar due to old fracture.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to repopen the previously 
denied claim of entitlement to service connection for angular 
deformity of the left radius and ulnar due to old fracture.

The Board notes that, during the pendency of this appeal, the 
veteran submitted additional lay evidence in support of his 
claim.  The Board further notes that this evidence was 
received in February 2004, within 90 days following the 
February 6, 2004 mailing of notice to the veteran that his 
appeal had been certified and transferred to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (2003), additional evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit sought on appeal may be 
allowed without such referral, or the veteran expressly 
waives his procedural right to such referral either in 
writing or in the record of the hearing on appeal.  The 
record does not reflect that this additional evidence has 
been considered by the RO, or that waiver of such 
consideration has been requested.  Therefore, on remand, the 
RO should ensure that the additional evidence is reviewed and 
included in a SSOC.


REMAND

A preliminary review of the record indicates that the veteran 
may be in receipt of Social Security Administration (SSA) 
disability benefits based, in part, upon the claimed 
disability.  It does not appear that any SSA records 
pertaining to the veteran have been obtained.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized the need to obtain SSA medical records in cases 
involving VA claims.  The record also reflects that there may 
be relevant outpatient treatment records that have not been 
associated with the claims folder.  Inasmuch as this evidence 
may relate to the veteran's claimed disability, further 
efforts are needed to obtain these medical records.  See 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).
In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that the remand of this case will cause, it recognizes that 
due process considerations require such action.  Therefore, 
the case is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should request the veteran to 
identify any VA facility at which he has been 
treated and the approximate dates of 
treatment.  The RO should attempt to obtain 
copies of those treatment records identified 
by the veteran which have not previously been 
associated with the claims file.

3.  The RO should contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
claim for SSA benefits.  Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



